Argued April 16, 1929.
The plaintiff brought this action in trespass to recover damages for the destruction of his automobile, caused, it was alleged, by the negligence of the defendant company; and recovered a verdict. The defendant moved for a new trial and for judgment non obstante veredicto. The court granted a new trial but refused judgment in favor of the defendant. Notwithstanding the fact that the defendant asked for a new trial, it has appealed from this action of the court below, assigning for error the refusal of its motion for judgment n.o.v. The appeal is founded on the Act of April 9, 1925, P.L. 221. The scope and effect of that statute have been considered and declared by our Supreme Court in March v. Phila.  West Chester *Page 164 
Traction Co., 285 Pa. 413; Pringle v. Smith, 286 Pa. 152; Regan v. Davis, 290 Pa. 167; Pawlowski v. Sczehowicz, 293 Pa. 548 and other cases. See also our own case of Harkai v. Pisano, 88 Pa. Super. 475. The principle enunciated in these decisions is, that in reviewing an appeal from an order of the court below in cases where it has dismissed a motion for judgment non obstante veredicto, but has awarded a new trial, the appellate courts will affirm unless the granting of the new trial was a clear abuse of discretion.
The plaintiff's case depended on oral testimony. Questions of fact were involved. The court below was of opinion that in the interests of justice a new trial should be had. In the light of the cases cited, we are not convinced that in so deciding it abused the wide discretion which the law grants it.
The order is affirmed.